Citation Nr: 1211514	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder. 

2.  Entitlement to service connection for a right wrist disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979 and July 1981 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a right wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent evidence of a right ankle injury in service, and competent evidence of a current right ankle disability.  The evidence is in equipoise in that the veteran's current right ankle disability cannot be satisfactorily dissociated from active service.  


CONCLUSION OF LAW

A right ankle disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the favorable disposition of the claim for service connection for a right ankle disorder, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

Service treatment records (STR) indicate complaints of right ankle pain.  Physical examination reports dated in June 1981, December 1984, May 1988, May 1992, September and 1998 are negative for any lower extremity findings or complaints.  

In a January 2004 STR, the Veteran reported ankle pain with no injury.  The examiner noted questionable strain and prescribed rest and pain medication.  In post-deployment medical reports dated in March and September 2005, the Veteran denied any swollen or painful joints.  In a May 2006 report of medical assessment, the Veteran reported occasional pain in the right ankle.  

During a November 2006 private initial examination, the Veteran complained of right ankle pain worse than the left. 

During an April 2007 VA examination, the examiner found the right ankle was normal with inspection on palpation.  Dorsiflexion occurred from zero to 20 degrees without pain, and plantar flexion from zero to 45 degrees with no pain.  There was no varus or valgus angulation of the os calcis, and repetitive exercises did not reduce his range of motion to any significant degree. 

A September 2007 private X-ray report found multiple small fragments around the ankle joint consistent with previous injuries.  There was also soft tissue swelling.  Correlation to clinical setting was noted as necessary for soft tissue injury.  No displaced fracture or dislocation was seen.  
 
In a June 2009 private treatment record, the Veteran complained of intermittent lateral ankle pain on the right side.  He stated that over the last 10 years he has suffered many ankle sprains while serving in the military.  None of these needed any kind of aggressive surgical intervention or long-standing immobilization.  Over time he has been noticing more stiffness and a catching sensation in the ankle.  He typically would treat this with activity modification and an ace wrap when there is swelling and some ice.  He has a history of gout, but this has only affected the foot.  The private examiner reviewed the VA examination report and private X-ray reports.  Upon physical examination, the examiner noted that the right foot and ankle failed to show any obvious swelling.  There is no specific area of point tenderness, no laxity, and no peroneal tendon subluxation.  He did have some limitation in range of motion just slightly shy of normal plantar flexion, dorsiflexion, eversion, and inversion.  An X-ray of the ankle showed changes consistent with recurrent ankle sprains with well-smooth calcified densities along both the deltoid ligament medially and anterior talofibular ligament laterally.  There was early arthritic changes with spurring seen along the tibial talar region both anterior and posteriorly as well as medial and laterally.  There was no acute fracture or tumor.  The assessment was post-traumatic arthritic changes to the right ankle and recurrent ankle sprains.

In summary, the pertinent evidence includes the Veteran's recurrent complaints of ankle pain in service and the current diagnosis of post-traumatic arthritic changes to the right ankle consistent with recurrent ankle sprains.  The Board finds that the Veteran's current right ankle disability cannot be satisfactorily dissociated from the documented complaints of right ankle pain during active service.  Consequently, the Board concludes that the weight of the evidence of record is at least in equipoise, and therefore, affording the Veteran the benefit of the doubt, service connection for a right ankle disability is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a right ankle disorder is granted.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand; however, the Board believes that a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran is claiming service connection for a right wrist disorder.  However, the Board finds that a remand is necessary to clarify whether the Veteran has a right wrist diagnosis and whether that diagnosis is related to service. 

In an STR dated in November 2006, the examiner noted cubital tunnel aggravated with push-ups and mouse use.  He was positive for cubital tunnel.  The examiner also noted wrist pain with moving and possible carpal tunnel syndrome versus tendonitis.  He had negative Tinel and Phalen testing. 

During an April 2007 VA examination, the Veteran reported right wrist pain developed in the last 1990s.  He stated that it is intermittent and, during flare-ups, the pain is graded 3/10 and comes down to 1/10 after taking analgesics.  The pain is not present at the time of the examination and has completely resolved.  The pain only comes back on heavy usage of the right wrist, particularly using the computer keyboard.  The diagnosis was wrist strain as likely as not related to service. 

A September 2007 private X-ray report of the right wrist found no clear fracture of dislocation or destructive bony change identified.  It was further noted that there was a small degenerative cyst at the ulnar joint space. 

In a June 2009 private treatment record, the Veteran complained of some problems with the right hand and forearm.  Most recently, over the last four to five years, he has had fairly consistent ache into the hand and wrist.  It is worse with activity.  He had a persistent numbness along the ulnar border of his hand and little finger.  The private examiner reviewed the VA examination report and private X-ray reports.  Physical examination found positive Tinel's at the cubital tunnel of the ulnar nerve. X-ray report from that time found no significant arthritic changes, no tumor, no fracture, and no soft tissue abnormality. 

Although the Veteran has had both private and VA examinations for the purpose of determining the etiology of his claimed right wrist disorder, the Board finds the foregoing examinations were not adequate.  Initially, the April 2007 VA examination diagnosed a right wrist sprain, but failed to report any objective findings related to the right wrist.  Additionally, the June 2009 private examiner reported a current diagnosis of cubital tunnel syndrome which is a nerve disorder of the elbow and not of the wrist.  Service connection is already in effect for a right shoulder and elbow disorder.  The Board finds that another VA examination is necessary to clarify the Veteran's current diagnosis and determine if there exists any right wrist disorder with relation to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed right wrist disorder and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran shall be scheduled for a VA examination.  Prior to the examination, the claims filer and a copy of this Remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place shall be included in the report of the examiner.  All indicated tests and studies are to be performed.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Joints Examination.

The examiner is directed to opine as to whether it is at least as likely as not that any current right wrist disability found on examination had its clinical onset during service or is related to any in-service disease, event, or injury.  Any opinions expressed must be accompanied by a complete rationale. 

In this regard, the Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


